





Exhibit 10.12
AMENDMENT NUMBER EIGHT TO
CONCENTRATE PURCHASE AND SALES AGREEMENT


This AMENDMENT NUMBER EIGHT (this “Amendment”), dated as of April 16, 2014, to
Concentrate Purchase and Sales Agreement No. 98-1, dated as of December 11,
1996, as previously amended (the “Agreement”), is entered into between PT
FREEPORT INDONESIA, an Indonesian limited liability company which is also
domesticated in Delaware, U.S.A. (hereinafter “Seller”), and PT SMELTING, an
Indonesian limited liability company (hereinafter “Buyer”). All terms used
herein with initial capitalization shall have the same meaning herein as in the
Agreement.


W I T N E S S E T H:


WHEREAS, Buyer and Seller have reached agreement regarding certain commercial
terms to be applicable to the Part A Tonnage for Contract Years 2015 through and
including 2019; and


WHEREAS, Buyer and Seller wish to enter into this Amendment to evidence their
agreement regarding such matters.


NOW, THEREFORE, Buyer and Seller hereby agree as follows:


1.    Section 9.1(ii), Smelting and Refining Charges for Part A Tonnage.
Notwithstanding anything to the contrary recited in Section 9.1(ii), and in lieu
of the implementation of the procedures set forth in Section 9.1(ii) for the
negotiation or determination of the smelting and refining charges for the Part A
Tonnage for Contract Years 2015 through and including 2019, the following
provision shall be applicable:


For Contract Years 2015 through and including 2019, continuing the prevailing
arrangement that was previously mutually agreed and has been in place since
2011, the Part A Tonnage shall be automatically converted to and priced as Part
B Tonnage (with a corresponding automatic adjustment to the quantities of
Concentrates comprising the Part A Tonnage and the Part B Tonnage for such
Contract Years), with the smelting and refining charges applicable to the
current Part B Tonnage also applying in all respects to the converted Part A
Tonnage. As a result of the foregoing, the provisions for the negotiation or
determination of the smelting and refining charges applicable to the Part A
Tonnage which are set forth in Section 9.1(ii) are no longer applicable, and
Buyer and Seller will meet during the first quarter of 2019 and discuss and
negotiate in good faith, based on prevailing market conditions at the time of
such meeting(s), the smelting and refining charges (or methodology for the
determination of such charges) that are to be applicable for Contract Years 2020
through and including 2024, for the quantities of Concentrates that were
converted from Part A Tonnage to Part B Tonnage. In the event Buyer and Seller
fail to reach agreement on such smelting and refining charges (or methodology
for the determination of such charges), then such smelting and refining charges
shall be determined in the same manner as was applicable as to Contract Years
2015 through and including 2019 for Part B Tonnage.


2.    Effect. Except as provided in this Amendment, the Agreement remains in
full force and effect as written. This Amendment shall be effective only upon
written notice from Seller to Buyer of the Government’s approval of the terms of
this Amendment. Seller shall provide Buyer with copies of all relevant documents
and notices evidencing such approval by the Government.


[Signatures appear on following page]







--------------------------------------------------------------------------------

{N2805122.3}    Amendment Number Eight to Gresik CPSA    1

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this Amendment is executed by the duly authorized
representatives of Buyer and Seller.


WITNESS:






   
PT FREEPORT INDONESIA






By:   
Javier Targhetta
Senior Vice President




WITNESS:






   
PT SMELTING






By:   
Makoto Miki
President Director










--------------------------------------------------------------------------------

{N2805122.3}    Amendment Number Eight to Gresik CPSA    2